               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RANDY LANGER, et al.               :             CIVIL ACTION
                                   :
     v.                            :
                                   :
CAPITAL ONE AUTO FINANCE,          :             NO. 16-6130
a division of Capital One, N.A.

                                 ORDER

          AND NOW, this   27th   day of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of attorney Rudy A. Fabian for an award

of attorney fees (Doc. # 103) is DENIED without prejudice to his

right to file a separate action against Richard E. Shenkan and

Shenkan Injury Lawyers, LLC.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                  J.
